UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	September 30, 2016 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 9/30/16 (Unaudited) COMMON STOCKS (24.6%) (a) Shares Value Basic materials (1.3%) Ashland Global Holdings, Inc. 79 $9,160 Bemis Co., Inc. 222 11,324 Braskem SA Class A (Preference) (Brazil) 6,300 48,643 China Lesso Group Holdings, Ltd. (China) 36,000 24,579 China Railway Construction Corp., Ltd. (China) 37,000 42,225 Hyosung Corp. (South Korea) 402 47,572 IRPC PCL (Thailand) 131,000 18,450 Lee & Man Paper Manufacturing, Ltd. (China) 8,000 7,310 Lotte Chemical Corp. (South Korea) 27 7,341 Novolipetsk Steel OJSC GDR (Russia) 331 4,303 PTT Global Chemical PCL (Thailand) 28,500 48,323 Reliance Steel & Aluminum Co. 145 10,444 Sappi, Ltd. (South Africa) (NON) 2,396 12,397 Sherwin-Williams Co. (The) 111 30,709 Siam Cement PCL (The) (Thailand) 2,750 41,239 Sinopec Shanghai Petrochemical Co., Ltd. (China) 78,000 39,729 Sonoco Products Co. 189 9,985 Capital goods (1.6%) Allison Transmission Holdings, Inc. 660 18,929 Avery Dennison Corp. 433 33,683 Berry Plastics Group, Inc. (NON) 221 9,691 BWX Technologies, Inc. 251 9,631 Carlisle Cos., Inc. 73 7,488 China Communications Construction Co., Ltd. (China) 19,000 20,140 China Railway Group, Ltd. (China) 61,000 44,489 Crown Holdings, Inc. (NON) 238 13,587 General Dynamics Corp. 290 44,996 Honeywell International, Inc. 637 74,268 Northrop Grumman Corp. 379 81,087 Raytheon Co. 609 82,903 Waste Management, Inc. 961 61,273 Communication services (1.9%) AT&T, Inc. 842 34,194 China Mobile, Ltd. (China) 1,000 12,278 Comcast Corp. Class A 530 35,160 DISH Network Corp. Class A (NON) 4,808 263,382 Juniper Networks, Inc. 2,124 51,103 KT Corp. (South Korea) 196 5,678 Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 194,600 64,461 Telkom SA SOC, Ltd. (South Africa) 7,217 31,813 Verizon Communications, Inc. 2,221 115,448 Consumer cyclicals (2.6%) Alfa SAB de CV (Mexico) 7,341 11,434 Aramark 168 6,389 Automatic Data Processing, Inc. 884 77,969 AutoZone, Inc. (NON) 81 62,236 Carter's, Inc. 95 8,237 CBS Corp. Class B (non-voting shares) 570 31,202 China Dongxiang Group Co., Ltd. (China) 45,000 8,913 Clorox Co. (The) 46 5,758 Dollar General Corp. 833 58,302 Foschini Group, Ltd. (The) (South Africa) 1,149 11,680 Hankook Tire Co., Ltd. (South Korea) 115 6,216 Hasbro, Inc. 403 31,970 Home Depot, Inc. (The) 89 11,453 Hyatt Hotels Corp. Class A (NON) 176 8,663 Imperial Holdings, Ltd. (South Africa) 475 5,784 Interpublic Group of Cos., Inc. (The) 1,028 22,976 Itausa - Investimentos Itau SA (Brazil) 12,200 31,286 John Wiley & Sons, Inc. Class A 98 5,058 Kia Motors Corp. (South Korea) 1,208 46,434 Kimberly-Clark Corp. 69 8,704 Kimberly-Clark de Mexico SAB de CV Class A (Mexico) 21,301 48,183 Lowe's Cos., Inc. 942 68,022 Madison Square Garden Co. (The) Class A (NON) 22 3,727 Mr Price Group, Ltd. (South Africa) 1,978 21,874 News Corp. Class B 270 3,839 Omnicom Group, Inc. 31 2,635 PVH Corp. 80 8,840 Scotts Miracle-Gro Co. (The) Class A 95 7,911 ServiceMaster Global Holdings, Inc. (NON) 435 14,651 Smiles SA (Brazil) 3,200 53,105 TJX Cos., Inc. (The) 558 41,727 Top Glove Corp. Bhd (Malaysia) 11,000 13,576 Twenty-First Century Fox, Inc. 1,734 41,997 Vail Resorts, Inc. 21 3,294 Vantiv, Inc. Class A (NON) 796 44,791 World Fuel Services Corp. 160 7,402 Consumer staples (2.4%) Altria Group, Inc. 1,553 98,196 Church & Dwight Co., Inc. 256 12,268 Colgate-Palmolive Co. 875 64,873 Constellation Brands, Inc. Class A 41 6,826 CVS Health Corp. 765 68,077 General Mills, Inc. 857 54,745 Gruma SAB de CV Class B (Mexico) 3,204 42,034 Grupo Lala SAB de CV (Mexico) 16,759 31,980 Gudang Garam Tbk PT (Indonesia) 3,000 14,297 Hershey Co. (The) 572 54,683 JBS SA (Brazil) 5,599 20,350 KT&G Corp. (South Korea) 522 59,452 LG Household & Health Care, Ltd. (South Korea) 59 51,183 McDonald's Corp. 742 85,597 New Oriental Education & Technology Group, Inc. ADR (China) 262 12,146 PepsiCo, Inc. 62 6,744 Philip Morris International, Inc. 25 2,431 Pool Corp. 75 7,089 Procter & Gamble Co. (The) 328 29,438 Sao Martinho SA (Brazil) 698 12,588 Sysco Corp. 1,059 51,902 US Foods Holding Corp. (NON) 103 2,432 Energy (1.4%) Bangchak Petroleum PCL (The) (Thailand) 27,400 24,118 Dril-Quip, Inc. (NON) 72 4,013 Exxon Mobil Corp. 1,787 155,969 FMC Technologies, Inc. (NON) 622 18,455 Formosa Petrochemical Corp. (Taiwan) 16,000 48,264 Phillips 66 267 21,507 Schlumberger, Ltd. 1,194 93,896 SK Innovation Co., Ltd. (South Korea) 269 39,755 Thai Oil PCL (Thailand) 19,800 39,143 Financials (5.2%) Aflac, Inc. 359 25,801 AGNC Investment Corp. (R) 2,435 47,580 Agricultural Bank of China, Ltd. (China) 141,000 60,824 Alleghany Corp. (NON) 9 4,725 Allstate Corp. (The) 132 9,132 Ally Financial, Inc. 742 14,447 American Financial Group, Inc. 83 6,225 Annaly Capital Management, Inc. (R) 2,229 23,405 Aspen Insurance Holdings, Ltd. 191 8,899 Associated Banc-Corp. 163 3,193 Assured Guaranty, Ltd. 190 5,273 Banco Bradesco SA ADR (Brazil) 4,577 41,513 Bank Negara Indonesia Persero Tbk PT (Indonesia) 81,900 35,012 Bank of Communications Co., Ltd. (China) 70,000 53,748 Bank of New York Mellon Corp. (The) 643 25,643 Bank Rakyat Indonesia Persero Tbk PT (Indonesia) 27,800 26,082 Berkshire Hathaway, Inc. Class B (NON) 307 44,352 Brandywine Realty Trust (R) 309 4,827 Broadridge Financial Solutions, Inc. 251 17,015 Capital One Financial Corp. 430 30,887 Chimera Investment Corp. (R) 991 15,806 China Cinda Asset Management Co., Ltd. (China) 107,000 38,066 China Construction Bank Corp. (China) 69,000 51,500 Chongqing Rural Commercial Bank Co., Ltd. (China) 73,000 45,153 CoreLogic, Inc. (NON) 216 8,472 Corporate Office Properties Trust (R) 175 4,961 Discover Financial Services 603 34,100 Equity Commonwealth (NON) (R) 258 7,797 Equity Lifestyle Properties, Inc. (R) 81 6,252 Equity One, Inc. (R) 174 5,326 Equity Residential Trust (R) 394 25,346 Everest Re Group, Ltd. 83 15,768 Guangzhou R&F Properties Co., Ltd. (China) 33,600 53,113 Hanover Insurance Group, Inc. (The) 48 3,620 Highwealth Construction Corp. (Taiwan) 14,000 21,735 Highwoods Properties, Inc. (R) 159 8,287 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 1,047 34,493 Industrial & Commercial Bank of China, Ltd. (China) 99,000 62,447 Industrial Bank of Korea (South Korea) 2,349 25,513 Intercontinental Exchange, Inc. 104 28,013 KB Financial Group, Inc. (South Korea) 100 3,435 Liberty Holdings, Ltd. (South Africa) 3,867 32,861 Liberty Property Trust (R) 191 7,707 Macerich Co. (The) (R) 149 12,050 Macquarie Mexico Real Estate Management SA de CV (Mexico) (R) 8,174 10,008 Marsh & McLennan Cos., Inc. 558 37,526 MFA Financial, Inc. (R) 1,294 9,679 Moscow Exchange MICEX-RTS OAO (Russia) (NON) 26,515 53,265 MRV Engenharia e Participacoes SA (Brazil) 4,400 16,154 Old Mutual PLC (South Africa) 12,524 32,856 People's Insurance Co. Group of China, Ltd. (China) 115,000 46,943 PNC Financial Services Group, Inc. (The) 751 67,658 Popular, Inc. (Puerto Rico) 316 12,078 Post Properties, Inc. (R) 80 5,290 Public Storage (R) 21 4,686 Regency Centers Corp. (R) 155 12,011 Reinsurance Group of America, Inc. 106 11,442 Retail Properties of America, Inc. Class A (R) 265 4,452 Sberbank of Russia PJSC ADR (Russia) 7,341 68,844 Shinhan Financial Group Co., Ltd. (South Korea) 442 16,190 SunTrust Banks, Inc. 562 24,616 TCF Financial Corp. 526 7,632 Travelers Cos., Inc. (The) 303 34,709 Two Harbors Investment Corp. (R) 1,290 11,004 U.S. Bancorp 715 30,666 Voya Financial, Inc. 831 23,949 Weingarten Realty Investors (R) 133 5,184 Wells Fargo & Co. 1,732 76,693 Western Alliance Bancorp (NON) 177 6,645 Health care (2.3%) AmerisourceBergen Corp. 274 22,134 C.R. Bard, Inc. 92 20,634 Charles River Laboratories International, Inc. (NON) 76 6,334 DaVita Inc. (NON) 495 32,705 Intuitive Surgical, Inc. (NON) 67 48,564 Johnson & Johnson 1,238 146,245 McKesson Corp. 400 66,700 Merck & Co., Inc. 742 46,308 Pfizer, Inc. 3,431 116,208 Richter Gedeon Nyrt (Hungary) 2,381 48,370 Thermo Fisher Scientific, Inc. 559 88,915 UnitedHealth Group, Inc. 640 89,600 VWR Corp. (NON) 149 4,226 Waters Corp. (NON) 37 5,864 Technology (4.3%) Agilent Technologies, Inc. 369 17,376 Alibaba Group Holding, Ltd. ADR (China) (NON) 210 22,216 Alphabet, Inc. Class A (NON) 166 133,474 Amdocs, Ltd. 341 19,727 Apple, Inc. 538 60,821 Applied Materials, Inc. 2,204 66,451 AU Optronics Corp. (Taiwan) 7,000 2,566 Cisco Systems, Inc. 3,581 113,589 CommerceHub, Inc. Ser. C (NON) 311 4,948 eBay, Inc. (NON) 2,613 85,968 Everlight Electronics Co., Ltd. (Taiwan) 13,000 20,847 Fiserv, Inc. (NON) 455 45,259 Fitbit, Inc. Class A (NON) 1,386 20,568 Foxconn Technology Co., Ltd. (Taiwan) 19,190 56,546 Genpact, Ltd. (NON) 325 7,784 Hon Hai Precision Industry Co., Ltd. (Taiwan) 34,100 86,334 Intuit, Inc. 251 27,613 L-3 Communications Holdings, Inc. 92 13,867 Microsoft Corp. 476 27,418 Motorola Solutions, Inc. 208 15,866 MSCI, Inc. 79 6,631 NetEase, Inc. ADR (China) 311 74,883 Paychex, Inc. 1,191 68,923 Samsung Electronics Co., Ltd. (South Korea) 132 192,383 Synopsys, Inc. (NON) 338 20,060 Taiwan Semiconductor Manufacturing Co., Ltd. ADR (Taiwan) 2,068 63,260 Tencent Holdings, Ltd. (China) 2,600 72,041 Texas Instruments, Inc. 820 57,548 Transportation (0.6%) AirAsia Bhd (Malaysia) 4,200 2,837 China Southern Airlines Co., Ltd. (China) 60,000 33,907 Controladora Vuela Cia de Aviacion SAB de CV Class A (Mexico) (NON) 3,338 5,819 MISC Bhd (Malaysia) 14,900 27,206 OHL Mexico SAB de CV (Mexico) (NON) 7,494 9,944 Southwest Airlines Co. 452 17,578 United Parcel Service, Inc. Class B 836 91,425 Utilities and power (1.0%) American Electric Power Co., Inc. 507 32,554 American Water Works Co., Inc. 211 15,791 Equatorial Energia SA (Brazil) 2,100 32,493 Eversource Energy 218 11,811 Great Plains Energy, Inc. 372 10,152 Korea Electric Power Corp. (South Korea) 1,118 54,751 NiSource, Inc. 553 13,333 PG&E Corp. 788 48,202 Southern Co. (The) 824 42,271 Tenaga Nasional Bhd (Malaysia) 16,000 55,378 Transneft PJSC (Preference) (Russia) (NON) 2 4,287 Westar Energy, Inc. 192 10,896 Total common stocks (cost $7,161,381) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (19.5%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (19.5%) Federal National Mortgage Association Pass-Through Certificates 3.50%, TBA, 11/1/46 $2,000,000 $2,108,203 3.50%, TBA, 10/1/46 2,000,000 2,110,625 3.00%, TBA, 11/1/46 1,000,000 1,037,266 3.00%, TBA, 10/1/46 1,000,000 1,039,531 Total U.S. government and agency mortgage obligations (cost $6,288,165) COMMODITY LINKED NOTES (7.4%) (a) (CLN) Principal amount Value Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.15%, 2017 (Indexed to the BofA Merrill Lynch Commodity MLCXP2KS Excess Return Strategy multiplied by 3) $300,000 $292,889 Citigroup Global Markets Holdings Inc. sr. notes Ser. N, 3-month USD LIBOR less 0.20%, 2017 (Indexed to the Citi Commodity Spread Index—Bloomberg Commodity IndexSM 3 Month Forward Sub-Indices versus Bloomberg Commodity IndexSM Sub-Indices multiplied by 3) 690,000 689,669 Bank of America Corp. 144A sr. unsec. unsub. notes 1-month LIBOR less 0.16%, 2017 (Indexed to the S&P GSCI® Light Energy Total Return Index multiplied by 3) 400,000 422,608 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the S&P GSCI Total Return Index multiplied by 3) (United Kingdom) 258,000 314,107 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 80,000 80,510 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2017 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 333,000 348,706 UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2016 (Indexed to the UBSIF3AT Index multiplied by 3) (United Kingdom) 220,044 238,439 Total commodity Linked Notes (cost $2,281,044) MORTGAGE-BACKED SECURITIES (7.3%) (a) Principal amount Value Agency collateralized mortgage obligations (4.1%) Federal Home Loan Mortgage Corporation Ser. 4322, Class ID, IO, 4.50%, 5/15/43 $136,692 $16,000 Ser. 4568, Class MI, IO, 4.00%, 4/15/46 129,576 14,739 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 60,593 8,639 Ser. 4604, Class QI, IO, 3.50%, 7/15/46 267,022 33,105 Ser. 4121, Class AI, IO, 3.50%, 10/15/42 206,253 36,342 Ser. 4097, Class PI, IO, 3.50%, 11/15/40 128,403 10,071 Ser. 4134, Class PI, IO, 3.00%, 11/15/42 225,620 24,177 Ser. 4206, Class IP, IO, 3.00%, 12/15/41 100,297 10,609 Federal National Mortgage Association Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 88,470 20,465 IFB Ser. 12-68, Class BS, IO, 5.475%, 7/25/42 103,634 18,282 IFB Ser. 13-101, Class SE, IO, 5.375%, 10/25/43 90,857 22,502 Ser. 12-118, Class IC, IO, 3.50%, 11/25/42 157,049 27,005 Ser. 12-136, Class PI, IO, 3.50%, 11/25/42 65,326 6,499 Ser. 14-76, IO, 3.50%, 11/25/39 197,220 18,762 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 66,468 6,946 Ser. 13-1, Class MI, IO, 3.00%, 1/25/43 144,406 12,638 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 284,345 21,752 Ser. 13-31, Class NI, IO, 3.00%, 6/25/41 84,994 6,765 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6.00%, 8/20/39 170,540 30,637 IFB Ser. 13-129, Class SN, IO, 5.618%, 9/20/43 43,651 7,184 Ser. 14-182, Class KI, IO, 5.00%, 10/20/44 112,804 18,540 Ser. 14-133, Class IP, IO, 5.00%, 9/16/44 144,429 24,953 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 60,067 9,458 Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 70,660 11,615 Ser. 11-116, Class IB, IO, 5.00%, 10/20/40 11,775 422 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 65,455 10,859 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 94,802 16,762 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 69,169 11,994 Ser. 16-37, Class IW, IO, 4.50%, 2/20/46 98,763 19,506 Ser. 13-20, Class QI, IO, 4.50%, 12/16/42 102,030 17,845 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 26,859 4,063 Ser. 15-99, Class LI, IO, 4.00%, 7/20/45 99,694 8,507 Ser. 15-79, Class CI, IO, 4.00%, 5/20/45 101,545 14,793 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 92,513 19,272 Ser. 15-187, Class JI, IO, 4.00%, 3/20/45 161,003 19,120 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 64,580 8,417 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 (F) 154,694 26,464 Ser. 14-133, Class AI, IO, 4.00%, 10/20/36 162,575 14,490 Ser. 16-111, Class IP, IO, 3.50%, 8/20/46 112,341 10,111 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 137,026 11,476 Ser. 15-124, Class LI, IO, 3.50%, 3/20/45 535,333 30,782 Ser. 15-20, Class PI, IO, 3.50%, 2/20/45 180,525 24,721 Ser. 15-24, Class IA, IO, 3.50%, 2/20/45 94,718 14,081 Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 61,518 3,704 Ser. 13-100, Class MI, IO, 3.50%, 2/20/43 57,649 4,364 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 129,168 21,946 Ser. 12-141, Class WI, IO, 3.50%, 11/20/41 56,133 3,570 Ser. 12-71, Class JI, IO, 3.50%, 4/16/41 48,088 2,977 Ser. 13-157, Class IA, IO, 3.50%, 4/20/40 131,006 13,070 Ser. 13-90, Class HI, IO, 3.50%, 4/20/40 56,281 1,957 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 86,791 8,530 Ser. 15-124, Class NI, IO, 3.50%, 6/20/39 249,521 24,415 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 95,385 8,346 Ser. 15-82, Class GI, IO, 3.50%, 12/20/38 195,817 14,874 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 160,651 19,568 Ser. 15-H22, Class GI, IO, 2.575%, 9/20/65 137,352 19,339 FRB Ser. 15-H16, Class XI, IO, 2.492%, 7/20/65 113,406 14,970 Ser. 15-H20, Class CI, IO, 2.468%, 8/20/65 186,844 24,395 Ser. 15-H25, Class BI, IO, 2.092%, 10/20/65 307,659 39,565 Ser. 15-H09, Class AI, IO, 2.072%, 4/20/65 247,343 28,815 Ser. 15-H24, Class HI, IO, 2.031%, 9/20/65 510,178 45,916 Ser. 16-H03, Class AI, IO, 2.026%, 1/20/66 167,270 20,765 Ser. 16-H02, Class BI, IO, 1.921%, 11/20/65 360,885 43,052 Ser. 15-H15, Class JI, IO, 1.921%, 6/20/65 286,841 32,958 Ser. 15-H19, Class NI, IO, 1.894%, 7/20/65 217,153 24,560 Ser. 16-H04, Class KI, IO, 1.884%, 2/20/66 120,131 12,720 Ser. 15-H18, Class IA, IO, 1.811%, 6/20/65 110,076 10,028 Ser. 15-H10, Class CI, IO, 1.788%, 4/20/65 173,083 18,424 Ser. 15-H26, Class GI, IO, 1.772%, 10/20/65 229,627 24,937 Ser. 14-H21, Class AI, IO, 1.747%, 10/20/64 217,979 24,239 Ser. 15-H09, Class BI, IO, 1.68%, 3/20/65 253,624 23,993 Ser. 15-H10, Class EI, IO, 1.62%, 4/20/65 151,511 10,939 Ser. 15-H24, Class BI, IO, 1.596%, 8/20/65 465,014 31,202 Ser. 15-H25, Class AI, IO, 1.594%, 9/20/65 331,578 31,301 Ser. 16-H08, Class GI, IO, 1.411%, 4/20/66 268,764 19,002 Commercial mortgage-backed securities (1.5%) Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.565%, 3/11/39 25,000 22,708 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882%, 7/15/37 15,000 14,961 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.632%, 6/10/48 23,569 23,737 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.487%, 3/10/44 17,396 17,118 GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 04-C3, Class X1, IO, 1.052%, 12/10/41 47,766 609 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class D, 5.497%, 11/10/46 18,000 16,819 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.715%, 8/15/46 16,000 13,366 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 06-LDP7, Class B, 6.116%, 4/17/45 20,000 10,000 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.385%, 2/12/51 20,000 17,600 Ser. 13-C13, Class E, 3.986%, 1/15/46 12,000 9,799 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 23,000 5,054 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 20,000 10,235 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.781%, 7/12/38 18,042 17,651 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 21,466 21,255 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 25,000 24,973 FRB Ser. 06-4, Class XC, IO, 0.836%, 12/12/49 224,954 787 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 5.00%, 5/10/63 17,000 14,324 Ser. 13-C6, Class E, 3.50%, 4/10/46 38,000 27,010 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C23, Class F, 5.784%, 1/15/45 10,742 10,634 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 10/15/45 100,000 86,650 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C3, Class E, 5.00%, 3/15/44 30,000 29,996 Ser. 12-C7, Class F, 4.50%, 6/15/45 100,000 85,820 Ser. 13-C12, Class E, 3.50%, 3/15/48 15,000 11,711 Residential mortgage-backed securities (non-agency) (1.7%) Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.45%, 4/25/34 25,921 25,655 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A2, 1.447%, 6/25/46 13,334 10,628 FRB Ser. 05-27, Class 1A6, 1.345%, 8/25/35 23,311 17,483 FRB Ser. 05-59, Class 1A1, 0.862%, 11/20/35 18,012 15,325 FRB Ser. 06-OC2, Class 2A3, 0.815%, 2/25/36 14,216 10,307 FRB Ser. 06-OC10, Class 2A2A, 0.705%, 11/25/36 15,480 13,467 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.275%, 10/25/28 10,000 12,368 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.775%, 9/25/28 60,000 73,536 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.275%, 10/25/28 85,000 99,877 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.225%, 4/25/28 38,000 41,087 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.075%, 4/25/28 10,000 10,781 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.525%, 7/25/25 68,000 72,304 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.525%, 5/25/25 6,000 6,232 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.637%, 3/26/47 165,000 93,654 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR12, Class A2B, 0.985%, 10/25/44 32,968 30,604 Wells Fargo Mortgage Backed Securities Trust FRB Ser. 06-AR6, Class 7A2, 2.963%, 3/25/36 15,343 14,956 Total mortgage-backed securities (cost $2,508,082) INVESTMENT COMPANIES (5.4%) (a) Shares Value Consumer Discretionary Select Sector SPDR Fund 3,356 $268,614 Consumer Staples Select Sector SPDR Fund 4,822 256,579 Health Care Select Sector SPDR Fund 3,629 261,687 Materials Select Sector SPDR Fund 5,738 273,990 SPDR S&P rust 583 126,103 Technology Select Sector SPDR Fund 6,131 292,939 Utility Select Sector SPDR Fund 5,267 258,030 Total investment companies (cost $1,655,499) WARRANTS (1.3%) (a) (NON) Expiration date Strike Price Warrants Value Aurobindo Pharma, Ltd. 144A (India) 6/22/17 $0.00 421 $5,409 Bharat Petroleum Corp., Ltd. 144A (India) 3/9/18 $0.00 5,993 $55,141 China State Construction Engineering Corp., Ltd. 144A (China) 12/10/17 0.00 56,604 52,361 HCL Technologies, Ltd. 144A (India) 11/17/16 0.00 2,766 33,231 Hindalco Industries, Ltd. 144A (India) 9/26/17 0.00 3,979 9,126 Hindustan Petroleum Corp., Ltd. 144A (India) 6/4/18 0.00 8,943 56,945 Indian Oil Corp., Ltd. 144A (India) 10/16/17 0.00 6,970 60,980 Infosys, Ltd. 144A (India) 10/10/16 0.00 4,142 64,454 Shanghai Automotive Co. (China) 3/2/17 0.00 11,700 38,345 Tata Motors, Ltd. 144A (India) 3/9/17 0.00 4,386 35,234 Wipro, Ltd. 144A (India) 10/6/17 0.00 415 2,985 Zhengzhou Yutong Bus Co., Ltd. 144A (China) 7/24/17 0.00 3,100 10,257 Total warrants (cost $385,149) CORPORATE BONDS AND NOTES (1.2%) (a) Principal amount Value Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) $52,000 $57,460 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 136,000 132,260 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4.875%, 3/17/20 (Brazil) 44,000 44,110 Petroleos de Venezuela SA sr. unsec. notes 5.125%, 10/28/16 (Venezuela) 85,000 82,450 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.375%, 1/23/45 (Mexico) 20,000 19,100 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 39,000 37,822 Total corporate bonds and notes (cost $363,404) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (1.2%) (a) Principal amount Value Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 80 $24,996 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) $100,000 116,000 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 200,000 231,000 Total foreign government and agency bonds and notes (cost $340,344) ASSET-BACKED SECURITIES (0.2%) (a) Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.525%, 2/25/17 (acquired 2/4/16, cost $51,0000) (RES) $51,000 $51,000 Total asset-backed securities (cost $51,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.0%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $8,100 $12 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 8,100 2 JPMorgan Chase Bank N.A. (1.639)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.639 366,200 1,436 Total purchased swap options outstanding (cost $3,724) PURCHASED OPTIONS OUTSTANDING (0.3%) (a) Expiration Contract date/strike price amount Value SPDR S&P rust (Put) Sep-17/$180.00 $3,674 $19,071 SPDR S&P rust (Put) Aug-17/183.00 3,833 19,284 SPDR S&P rust (Put) Jul-17/180.00 3,684 15,231 SPDR S&P rust (Put) Jun-17/175.00 3,790 11,634 SPDR S&P rust (Put) May-17/177.00 3,743 10,062 SPDR S&P rust (Put) Apr-17/180.00 3,698 9,042 Total purchased options outstanding (cost $144,746) SHORT-TERM INVESTMENTS (52.2%) (a) Principal amount/shares Value Federal Home Loan Banks unsec. discount notes 0.397%, 10/7/16 $1,391,000 $1,390,971 Federal Home Loan Banks unsec. discount notes 0.340%, 10/6/16 200,000 199,997 Federal Home Loan Banks unsec. discount notes 0.471%, 10/3/16 200,000 200,000 Federal Home Loan Mortgage Corporation unsec. discount notes 0.330%, 10/7/16 1,000,000 999,979 Federal Home Loan Mortgage Corporation unsec. discount notes 0.345%, 10/6/16 1,300,000 1,299,979 Federal National Mortgage Association unsec. discount notes 0.320%, 11/14/16 775,000 774,801 Federal National Mortgage Association unsec. discount notes 0.300%, 10/18/16 1,900,000 1,899,850 Putnam Short Term Investment Fund 0.51% (AFF) Shares 6,210,938 6,210,938 U.S. Treasury Bills 0.274%, 11/3/16 (SEG)(SEGSF)(SEGCCS) $1,700,000 1,699,709 U.S. Treasury Bills 0.321%, 10/20/16 (SEG)(SEGCCS) 500,000 499,968 U.S. Treasury Bills 0.260%, 10/13/16 1,000,000 999,953 U.S. Treasury Bills 0.296%, 10/6/16 (SEGSF)(SEGCCS) 700,000 699,994 Total short-term investments (cost $16,875,526) TOTAL INVESTMENTS Total investments (cost $38,058,064) (b) FORWARD CURRENCY CONTRACTS at 9/30/16 (aggregate face value $5,747,364) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $36,802 $34,338 $2,464 British Pound Sell 12/21/16 71,923 73,718 1,795 Canadian Dollar Buy 10/19/16 10,901 10,919 (18) Canadian Dollar Sell 10/19/16 10,901 11,053 152 Euro Buy 12/21/16 95,942 95,822 120 Hong Kong Dollar Sell 11/16/16 50,870 50,875 5 Japanese Yen Buy 11/16/16 34,581 34,840 (259) Mexican Peso Buy 10/19/16 44,873 46,676 (1,803) Mexican Peso Sell 10/19/16 44,873 46,359 1,486 New Zealand Dollar Buy 10/19/16 94,819 93,634 1,185 New Zealand Dollar Sell 10/19/16 94,819 93,919 (900) Norwegian Krone Sell 12/21/16 48,743 47,291 (1,452) Swedish Krona Sell 12/21/16 47,912 48,228 316 Barclays Bank PLC Australian Dollar Buy 10/19/16 26,932 25,997 935 British Pound Sell 12/21/16 41,282 42,222 940 Canadian Dollar Buy 10/19/16 70,896 72,010 (1,114) Canadian Dollar Sell 10/19/16 70,896 71,234 338 Euro Buy 12/21/16 131,456 130,454 1,002 Japanese Yen Sell 11/16/16 50,620 49,691 (929) New Zealand Dollar Buy 10/19/16 21,103 21,099 4 New Zealand Dollar Sell 10/19/16 21,103 20,647 (456) Citibank, N.A. Australian Dollar Buy 10/19/16 99,389 96,489 2,900 Brazilian Real Sell 1/3/17 24,129 24,081 (48) Canadian Dollar Buy 10/19/16 82,331 82,505 (174) Canadian Dollar Sell 10/19/16 82,331 83,472 1,141 Euro Buy 12/21/16 47,802 47,617 185 New Zealand Dollar Buy 10/19/16 40,969 36,989 3,980 South African Rand Buy 10/19/16 49,762 45,480 4,282 South African Rand Sell 10/19/16 49,762 48,181 (1,581) Swedish Krona Sell 12/21/16 47,713 47,669 (44) Credit Suisse International Australian Dollar Buy 10/19/16 62,204 61,057 1,147 Australian Dollar Sell 10/19/16 62,204 61,869 (335) Canadian Dollar Buy 10/19/16 65,712 65,823 (111) Canadian Dollar Sell 10/19/16 65,712 66,612 900 Hong Kong Dollar Sell 11/16/16 36,837 36,843 6 Japanese Yen Sell 11/16/16 50,821 50,456 (365) New Zealand Dollar Buy 10/19/16 108,791 106,441 2,350 New Zealand Dollar Sell 10/19/16 108,791 106,824 (1,967) Swedish Krona Buy 12/21/16 24,073 24,400 (327) Deutsche Bank AG Australian Dollar Buy 10/4/16 48,064 47,750 314 Australian Dollar Sell 10/4/16 48,064 47,254 (810) Japanese Yen Buy 10/4/16 47,200 47,889 (689) Japanese Yen Sell 10/4/16 47,200 47,446 246 Goldman Sachs International Australian Dollar Buy 10/19/16 6,656 6,455 201 British Pound Sell 12/21/16 41,414 42,357 943 Canadian Dollar Buy 10/19/16 49,932 50,160 (228) Euro Buy 12/21/16 95,266 94,728 538 Indian Rupee Buy 11/16/16 47,020 47,000 20 Indonesian Rupiah Buy 11/16/16 47,690 47,260 430 Japanese Yen Sell 11/16/16 71,112 70,414 (698) Mexican Peso Buy 10/19/16 45,187 47,556 (2,369) Mexican Peso Sell 10/19/16 45,187 46,476 1,289 New Zealand Dollar Buy 10/19/16 144,376 142,678 1,698 New Zealand Dollar Sell 10/19/16 144,376 142,078 (2,298) Russian Ruble Buy 12/21/16 48,291 46,272 2,019 South African Rand Buy 10/19/16 52,407 47,733 4,674 South African Rand Sell 10/19/16 52,407 49,658 (2,749) Swedish Krona Sell 12/21/16 103,665 103,573 (92) HSBC Bank USA, National Association Australian Dollar Buy 10/19/16 1,300 1,148 152 Canadian Dollar Buy 10/19/16 46,578 46,900 (322) Canadian Dollar Sell 10/19/16 46,578 46,653 75 Hong Kong Dollar Sell 11/16/16 50,819 50,827 8 New Zealand Dollar Buy 10/19/16 47,664 47,654 10 New Zealand Dollar Sell 10/19/16 47,664 47,153 (511) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/19/16 92,350 90,284 2,066 British Pound Sell 12/21/16 118,010 120,740 2,730 Canadian Dollar Buy 10/19/16 120,525 121,109 (584) Euro Buy 12/21/16 45,434 45,467 (33) Hong Kong Dollar Sell 11/16/16 50,961 50,971 10 Indian Rupee Buy 11/16/16 47,642 47,239 403 Indonesian Rupiah Buy 11/16/16 47,762 46,653 1,109 Indonesian Rupiah Sell 11/16/16 47,269 47,828 559 Japanese Yen Sell 11/16/16 36,810 36,554 (256) New Zealand Dollar Buy 10/19/16 142,411 139,796 2,615 Norwegian Krone Buy 12/21/16 4,566 3,888 678 Russian Ruble Buy 12/21/16 47,264 45,263 2,001 Swedish Krona Sell 12/21/16 249,858 249,649 (209) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/19/16 19,204 18,324 880 British Pound Sell 12/21/16 14,670 15,009 339 Canadian Dollar Buy 10/19/16 139,657 139,984 (327) Canadian Dollar Sell 10/19/16 139,657 141,298 1,641 Euro Buy 12/21/16 48,140 47,880 260 Japanese Yen Buy 11/16/16 1,382 1,171 211 New Zealand Dollar Buy 10/19/16 109,373 108,944 429 New Zealand Dollar Sell 10/19/16 109,373 107,743 (1,630) State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 24,254 24,168 86 Canadian Dollar Buy 10/19/16 57,860 59,804 (1,944) Japanese Yen Sell 11/16/16 21,773 21,625 (148) UBS AG Australian Dollar Sell 10/19/16 29,687 29,818 131 Canadian Dollar Sell 10/19/16 175,181 177,352 2,171 Japanese Yen Sell 11/16/16 1,053 1,052 (1) New Zealand Dollar Buy 10/19/16 6,185 5,137 1,048 WestPac Banking Corp. Australian Dollar Buy 10/19/16 72,763 71,086 1,677 Canadian Dollar Buy 10/19/16 50,923 51,619 (696) Canadian Dollar Sell 10/19/16 50,923 51,003 80 Total FUTURES CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-CAC 40 Index (Short) 2 $99,832 Oct-16 $(466) S&P 500 Index E-Mini (Short) 25 2,700,500 Dec-16 (31,009) S&P Mid Cap 400 Index E-Mini (Long) 9 1,394,640 Dec-16 23,522 Tokyo Price Index (Short) 1 $130,467 Dec-16 439 U.S. Treasury Bond 30 yr (Long) 2 336,313 Dec-16 (3,691) U.S. Treasury Bond Ultra 30 yr (Short) 1 183,875 Dec-16 3,294 U.S. Treasury Note 5 yr (Short) 7 850,609 Dec-16 (2,858) U.S. Treasury Note 10 yr (Long) 10 1,311,250 Dec-16 2,793 U.S. Treasury Note 10 yr (Short) 6 786,750 Dec-16 (1,699) Total WRITTEN SWAP OPTIONS OUTSTANDING at 9/30/16 (premiums $44,503) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $8,100 $56 JPMorgan Chase Bank N.A. (1.3385)/3 month USD-LIBOR-BBA/Nov-26 Nov-16/1.3385 366,200 1,574 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 229,000 17,445 Total WRITTEN OPTIONS OUTSTANDING at 9/30/16 (premiums $3,083) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Oct-16/$222.50 $8,004 $1,528 SPDR S&P rust (Call) Oct-16/220.50 3,381 664 Total TBA SALE COMMITMENTS OUTSTANDING at 9/30/16 (proceeds receivable $3,153,320) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 10/1/46 $2,000,000 10/13/16 $2,110,625 Federal National Mortgage Association, 3.00%, 10/1/46 1,000,000 10/13/16 1,039,531 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $831,900 (E) $(1,362) 12/21/21 1.25% 3 month USD-LIBOR-BBA $(2,972) 2,857,500 (E) (3,845) 12/21/18 1.015% 3 month USD-LIBOR-BBA (2,056) 7,303,800 (E) (19,309) 12/21/26 3 month USD-LIBOR-BBA 1.60% 58,462 559,200 (E) 1,591 12/21/26 1.60% 3 month USD-LIBOR-BBA (4,363) 190,000 (E) (193) 12/21/46 3 month USD-LIBOR-BBA 1.90% 4,201 1,628,000 (E) (4,680) 12/21/21 3 month USD-LIBOR-BBA 1.30% 2,453 238,000 (E) (438) 12/21/26 3 month USD-LIBOR-BBA 1.55% 964 192,000 (3) 9/22/26 3 month USD-LIBOR-BBA 1.5115% 914 491,000 (7) 9/23/26 1.542% 3 month USD-LIBOR-BBA (3,757) 393,700 (5) 9/27/26 3 month USD-LIBOR-BBA 1.467% 154 AUD 1,000 (E) (6) 12/28/21 1.86% 6 month AUD-BBR-BBSW (5) AUD 98,000 (E) (559) 12/28/26 2.20% 6 month AUD-BBR-BBSW (1,192) CAD 445,000 (E) (118) 12/21/21 1.05% 3 month CAD-BA-CDOR (1,440) CAD 428,000 (E) 1,086 12/21/26 1.45% 3 month CAD-BA-CDOR (3,900) CHF 170,000 (E) (204) 12/21/26 6 month CHF-LIBOR-BBA 0.18% (1,838) CHF 347,000 (E) 251 12/21/21 6 month CHF-LIBOR-BBA 0.50% (1,240) EUR 474,000 (E) (414) 12/21/21 0.10% 6 month EUR-EURIBOR-REUTERS 458 EUR 610,000 (E) 442 12/21/26 6 month EUR-EURIBOR-REUTERS 0.40% 7,147 GBP 519,000 (E) 3,317 12/21/21 0.65% 6 month GBP-LIBOR-BBA (1,177) GBP 59,000 (E) 895 12/21/26 0.90% 6 month GBP-LIBOR-BBA 179 NOK 1,352,000 (E) 302 12/21/26 1.55% 6 month NOK-NIBOR-NIBR (684) NOK 3,902,000 (E) 197 12/21/21 1.25% 6 month NOK-NIBOR-NIBR 209 NZD 735,000 (E) 3,107 12/21/21 2.30% 3 month NZD-BBR-FRA (1,205) NZD 130,000 (E) 1,156 12/21/26 2.65% 3 month NZD-BBR-FRA (502) SEK 2,040,000 (E) 872 12/21/21 0.10% 3 month SEK-STIBOR-SIDE (573) SEK 674,000 (E) (32) 12/21/26 3 month SEK-STIBOR-SIDE 0.80% 928 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $11,289 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(83) 11,289 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (83) baskets 43,732 — 8/2/17 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF9) of common stocks 85,699 units 1,059 — 8/2/17 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index (71,560) Barclays Bank PLC $5,210 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (38) 10,923 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 11 25,398 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 192 Citibank, N.A. 7,237 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (53) baskets 20 — 12/16/16 (3 month USD-LIBOR-BBA plus 0.37%) A basket (CGPUTQL2) of common stocks 34,342 baskets 13,930 — 11/10/16 3 month USD-LIBOR-BBA minus 0.75% A basket (CGPUTS50) of common stocks (8,508) units 834 — 10/17/16 3 month USD-LIBOR-BBA minus 0.30% MSCI Emerging Markets TR Net USD (14,997) units 1,562 — 3/17/17 3 month USD-LIBOR-BBA minus 0.14% MSCI Emerging Markets TR Net USD (7,114) units 445 — 11/23/16 3 month USD-LIBOR-BBA minus 0.05% Russell 1000 Total Return Index 19,609 Credit Suisse International $307,363 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 876 61,187 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (464) 5,195 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (39) 81,592 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (635) 37,859 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (294) 37,477 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (336) 44,288 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 324 Deutsche Bank AG baskets 9,053 — 7/3/17 (3 month USD-LIBOR-BBA plus 0.31%) A basket (DBCT13LP) of common stocks 161,221 baskets 9,057 — 7/3/17 3 month USD-LIBOR-BBA minus 0.45% A basket (DBCT13SP) of common stocks (97,142) Goldman Sachs International $37,859 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (294) 40,984 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 310 34,701 — 1/12/44 (3.00%) 1 month USD-LIBOR Synthetic TRS Index 3.00% 30 year Fannie Mae pools 212 baskets 40,469 — 12/15/20 (1 month USD-LIBOR-BBA plus 0.44%) A basket (GSCBPUR1) of common stocks 66,372 units 8,792 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Scaled 3x Excess Return Strategy 8,494 units 301 — 12/12/16 1 month USD-LIBOR-BBA minus 0.17% MSCI Emerging Markets TR Net USD (2,536) units 7,835 — 12/15/20 (0.45%) Goldman Sachs Volatility Carry US Series 30 Excess Return Strategy 12,407 JPMorgan Chase Bank N.A. $9,263 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (68) baskets 39,640 — 4/25/16 3 month USD-LIBOR-BBA minus 0.44% A basket (JPCMPTSH) of common stocks (329,494) JPMorgan Securities LLC $47,193 (66) 1/12/45 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 301 UBS AG units 5,659 — 8/21/17 1 month USD-LIBOR-BBA plus 0.35% MSCI Emerging Markets TR Net USD (25,679) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $68 $1,000 5/11/63 300 bp $(21) CMBX NA BBB- Index BBB-/P 121 2,000 5/11/63 300 bp (58) CMBX NA BBB- Index BBB-/P 228 4,000 5/11/63 300 bp (129) CMBX NA BBB- Index BBB-/P 247 4,000 5/11/63 300 bp (110) Barclays Bank PLC CMBX NA BBB- Index BBB-/P 887 8,000 5/11/63 300 bp 172 CMBX NA BBB- Index BBB-/P 141 25,000 1/17/47 300 bp (1,936) Credit Suisse International CMBX NA BB Index — (2,105) 15,000 1/17/47 (500 bp) 422 CMBX NA BB Index — (1,889) 107,000 5/11/63 (500 bp) 16,854 CMBX NA BB Index — (491) 3,000 1/17/47 (500 bp) 15 CMBX NA BBB- Index BBB-/P 91,950 1,244,000 1/17/47 300 bp (11,302) Goldman Sachs International CMBX NA BB Index — (6,445) 63,000 5/11/63 (500 bp) 4,591 CMBX NA BB Index — (757) 5,000 1/17/47 (500 bp) 86 CMBX NA BBB- Index BBB-/P 365 7,000 5/11/63 300 bp (260) CMBX NA BBB- Index BBB-/P 435 9,000 5/11/63 300 bp (368) CMBX NA BBB- Index BBB-/P 878 18,000 5/11/63 300 bp (730) CMBX NA BBB- Index BBB-/P 3,376 36,000 5/11/63 300 bp 162 CMBX NA BBB- Index BBB-/P 1,448 17,000 1/17/47 300 bp 34 CMBX NA BBB- Index BBB-/P 2,607 30,000 1/17/47 300 bp 112 CMBX NA BBB- Index BBB-/P 10,595 152,000 1/17/47 300 bp (2,021) CMBX NA BBB- Index BBB-/P 12,344 167,000 1/17/47 300 bp (1,517) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2016. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 27 Index B+/P $(33,983) $981,000 12/20/21 500 bp $9,512 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2016. Securities rated by Fitch are indicated by "/F." Securities rated by Putnam are indicated by "/P." The Putnam rating categories are comparable to the Standard & Poor's classifications. Key to holding's currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through September 30, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $32,301,249. (CLN) The value of the commodity linked notes, which are marked to market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $38,106,717, resulting in gross unrealized appreciation and depreciation of $1,160,116 and $343,770, respectively, or net unrealized appreciation of $816,346. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $51,000, or 0.2% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $8,587,075 $3,732,943 $12,320,018 $11,758 $— Putnam Short Term Investment Fund* 6,090,869 12,083,016 11,962,947 21,990 6,210,938 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $7,609,600 to cover certain derivative contracts, tender option bonds and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair valuecertain foreign equity securities and total return swap contracts taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities and total return swap contracts in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. {^^^ Certain securities may be valued on the basis of a price provided by a single source. ^^^}The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, to enhance the return on a security owned, to gain exposure to securities and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk, and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to manage exposure to specific securities, to gain exposure to a basket of securities, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $416,070 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $319,994 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $203,738 $209,995 $— Capital goods 437,536 64,629 — Communication services 531,100 82,417 — Consumer cyclicals 771,099 75,139 — Consumer staples 664,399 124,932 — Energy 357,101 88,019 — Financials 1,096,330 574,254 — Health care 742,807 — — Technology 974,250 430,717 — Transportation 124,766 63,950 — Utilities and power 221,790 110,129 — Total common stocks — Asset-backed securities — 51,000 — Commodity linked notes — 2,386,928 — Corporate bonds and notes — 373,202 — Foreign government and agency bonds and notes 371,996 Investment companies 1,737,942 — — Mortgage-backed securities — 2,370,892 — Purchased options outstanding — 84,324 — Purchased swap options outstanding — 1,450 — U.S. government and agency mortgage obligations — 6,295,625 — Warrants — 424,468 — Short-term investments 6,210,938 10,665,201 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $32,897 $— Futures contracts (9,675) — — Written options outstanding — (2,192) — Written swap options outstanding — (19,075) — TBA sale commitments — (3,150,156) — Interest rate swap contracts — 67,124 — Total return swap contracts — (168,981) — Credit default contracts — (66,512) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/ premiums Realized gain/(loss) Change in net unrealized appreciation/ (depreciation) # Cost of purchases Proceeds from sales Total transfers into Level 3 † Total transfers out of Level 3 † Balance as of September30,2016 Asset-backed securities $133,000 — (133,000) — — $— Mortgage-backed securities $489,513 (38,345) — 17,024 — (12,535) — (455,657) $— Totals $622,513 $(38,345) $— $17,024 $— $(145,535) $— $(455,657) $— † Transfers during the reporting period are accounted for using the end of period market value. Transfers out include valuations where a secondary pricing source was obtained for certain securities. # Includes $0 related to Level 3 securities still held at period end. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $77,150 $143,662 Foreign exchange contracts 61,374 28,477 Equity contracts 920,897 590,697 Interest rate contracts 111,944 64,701 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Purchased currency option contracts (contract amount) Purchased swap option contracts (contract amount) Written equity option contracts (contract amount) Written swap option contracts (contract amount) Futures contracts (number of contracts) 40 Forward currency contracts (contract amount) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default contracts (notional) Centrally cleared credit default contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts§ — — 71,949 — 71,949 OTC Total return swap contracts*# 85,699 203 — 53,951 1,200 161,221 87,795 — — 367 — 390,436 OTC Credit default contracts*# — 21,776 — 11,879 — 33,655 Centrally cleared credit default contracts§ — — 5,879 — 5,879 Futures contracts§ — 4,805 — 4,805 Forward currency contracts# 7,523 3,219 — 12,488 4,403 560 11,812 245 12,171 — — 3,760 86 3,350 1,757 61,374 Purchased swap options# — 14 — — — 1,436 — 1,450 Purchased options# 19,284 — — 35,907 — 29,133 — 84,324 Total Assets $112,506 $3,422 $77,828 $102,346 $27,393 $161,781 $111,486 $245 $42,740 $367 $4,805 $3,760 $86 $3,350 $1,757 $653,872 Liabilities: Centrally cleared interest rate swap contracts§ — — 113,421 — 113,421 OTC Total return swap contracts*# 71,726 38 — 30,672 1,768 97,142 2,830 — 329,562 — 25,679 — 559,417 OTC Credit default contracts*# 982 2,792 — — 103,252 — 36,636 — 143,662 Centrally cleared credit default contracts§ — Futures contracts§ — 6,339 — 6,339 Forward currency contracts# 4,432 2,499 — 1,847 3,105 1,499 8,434 833 1,082 — — 1,957 2,092 1 696 28,477 Written swap options# — 56 — — — 19,019 — 19,075 Written options# 664 — 1,528 — 2,192 Total Liabilities $77,804 $5,329 $113,421 $32,519 $108,181 $98,641 $47,900 $833 $351,191 $— $6,339 $1,957 $2,092 $25,680 $696 $872,583 Total Financial and Derivative Net Assets $34,702 $(1,907) $(35,593) $69,827 $(80,788) $63,140 $63,586 $(588) $(308,451) $367 $(1,534) $1,803 $(2,006) $(22,330) $1,061 $(218,711) Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Net amount $34,702 $(1,907) $(35,593) $69,827 $(80,788) $63,140 $63,586 $(588) $(308,451) $367 $(1,534) $1,803 $(2,006) $(22,330) $1,061 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 28, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: November 28, 2016
